.
-_                                                                                .---
                                                       Case No.: 07-_j {_- t,)D/~/-cv                              Arne

                                                       Docketing Statement (Civil)                                          AUG 14 2015
                                                               Seventh Court of Appeals
                                                            P.O. Box 9540 Amarillo, Texas 79105-9540
                                    .... [to be filed In the court of appeals. on perfection. of appeal]
                                                                                   The notice was mailed on:
     Notice of Appeal was filed with the trial court de'rl< on:




     0Additio rial. arties listed ori attaChed sheets ..                                                             .
                                                                                  Attorney (lead counsel):
     Attorney {lead counsel):

      fro 5e.                                                                                   · &L       J~of
     Addre·ss (lead counsel or party if prose):

      \ \l 3             AJ.       Hou~Y\




     SBN:

                                                                     temp·cirary_injuhction):
     Nature of the case (e.g. person-al irijuT breaCh of contract or

     Pr11p eriy d...am..tl-bt2.- -              <-r a., k. i' n5'' /r'rf ) r /c..




                                                                                                       addfes~-



                            s: r IN ~ o
                                                                                   Court reporter
     Trial judge address:

             e:i7Jl                                    V"e__   11- r ;q--                                  -----

     Date of order or judgment:

                                               JTY".           ~,
     Does the judgmen t or order
     dispose of all parties and issues?        ~       NO      ~' ES
     If no, cite authority for interlocutory appeal:

                 '(:ey CP ~(ode ,4f f,
                      ~-      rI ' 0 iLl
                                     1                 fe clio: ll t~                                                     State:   ZIP:

                               ~
                                                                                                                          TX       71 Ia I
                           Page -/- of   _L_
. Party                   Attorne y's name, address ,telepljo ne, and fax numbers




           tel:     (1~6)                             1 Fax: (          )




            City:    ff Vt-t~.-/ ( (c .                            -spy. zl f I tJ]
          ' Tel:    (<6[,"1{,)   2-Db 7 o) / '        I F.S>E: (       ')-          ~-




            City:                                                   State:   ZIP:



            Tel: (           )                        IFax~    (        )




            City:                                                   State:   ZIP:



            Tel: (           )                        IFax: (           )




            City:                                                   State:   ZIP:



            Tel: (          )                         /Fax: (           )
                                                                                                                                              Civil DOCketing Statement-'- _age2
                                       .........               . ..
        .   - "··. ·-·   ~   ·-··· .
                                                                                                                                     lndigency of Pa_rty
                              Action s Extending Tiri'letable
...                          _.'                                                                                                                     Filed          oate
                                                                        Filed         Date                                   Event
                                    Action
                                                                        0                             Affidavit of lndigency Filed                   ~ 1-1) ·- l.tf1
Motion for New Tiial
                                       ..
Motion to Modify Judg·ment                                         ..   D                             Contest Filed                                  D
                                                                                                      RuCJ on contest:
Request fo·r Findings of Fact and
Conclusions pf Law .
                                                                        0                                · sustaine d         0   Ovemiled

Motion to Reinstate
                                                                        D
Other:·
                                                                        [j

Reporter's Record                                                                       I]Jvvin request               Was requested on:
                                                                   QNone
(cheCk if electro·nic recording                      )
                               ..

Supersedeas Borid                                                  ~~e                     OWiiiF ile                 Was Fiied on:

                                                                                                                      Basis for Request:
Tem·porary or aiicillary relief                                    EfNone                  0   Will request
requested:
                                                         ..
                                                             or will be filed in this court:
List any consolid ated or compani on cases that are pending,




                           ...                                                                                                  title:
                                                                or any other Texas appellate court by court, doCket number, and
List any other pending or previous related a·ppeals before this




       .                                    .                    ; If?~ tfflf_;/g.
                                                              1,~~~A    I
                                                                                                      /.t      -·-~


                                                                                                                                        ,_/_j',    2 o/}        ~--




                                                                                                                                  "
                     /J                                                         ,'1

      Submitted b)j{l_ l"'{LLI\ L/A_                           l                                                      o:n:
                      v      - LL                             w              r1       v-          -     ----
                                                   ~//                       u